I concur in the refusal of the rehearing on the other grounds assigned in our original opinion, but the argument in appellees' motion has convinced me of error in our holding that the form in which special issue No. 25 was submitted constituted reversible error. It dealt with the issue as to the deceased's contributory negligence in the manner of his approach to the crossing, and, while the form of the inquiry as requested by appellants was preferable, I agree with appellees that, as given by the court, it was not in legal effect materially different; hence furnished no cause for reversal.